COURT OF APPEALS FOR THE
                               FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER ON MOTION

Cause number:             01-14-00335-CR
Style:                    Damion Gentry v. The State of Texas
Date motion filed*:       August 18, 2014
Type of motion:           Motion for Extension of Time to File Reporter’s Record
Party filing motion:      Court reporter
Document to be filed:     Reporter’s Record

Is appeal accelerated?    No
If motion to extend time:
       Original due date:                   June 16, 2014
       Number of extensions granted:             2        Current Due date: August 16, 2014
       Date Requested:                      September 16, 2014

Ordered that motion is:
       Granted
               If document is to be filed, document due: September 16, 2014
                      No further extensions of time will be granted absent extraordinary
                       circumstances.
          Denied
          Dismissed (e.g., want of jurisdiction, moot)
          Other: _____________________________________
          On June 17, 2014, the Clerk of this Court granted the reporter’s motion for
          extension of time to file the record due to the appeal being about 3,000 pages. The
          reporter did not timely file the record by July 16, 2014 or request an extension,
          which likely would have been granted until August 16, 2014. Accordingly, the
          reporter’s motion, construed as her third motion for extension of time, is granted,
          but no further extensions will be granted absent extraordinary circumstances.

Judge’s signature: /s/ Laura C. Higley
                   
Panel consists of ____________________________________________
Date: August 21, 2014
November 7, 2008 Revision